Citation Nr: 1443974	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for status post squamous cell cancer, base of tongue, with right radical neck dissection (tongue cancer).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection.

The Board remanded this case for further development in January 2012 and December 2013; though not all of the requested development has been completed, as the Veteran's claim is being granted, this failure presents no prejudice to him.  


FINDING OF FACT

The Veteran's tongue cancer is causally related to his in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for tongue cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Private VA treatment records, VA treatment records, and VA examinations all show that the Veteran suffers from residuals of tongue cancer.  These records show that the Veteran was initially diagnosed as suffering from squamous cell carcinoma of the right tongue base in 1994.  He subsequently had surgery on his tongue, jaw, and neck.  His cancer and subsequent surgeries have resulted in residuals, including loss of half or more of the tongue, a marked speech impairment, and loss of part of the jaw.  The current disability criterion is met.  

There is no evidence that the Veteran suffered from tongue cancer during his active service.  That said, the Veteran contends that his tongue cancer and its residuals are related to his in-service herbicide exposure.  

Though the Veteran served in the Navy, he has provided adequate evidence of the fact that he went ashore in Vietnam during the presumptive period.  He is therefore presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

The Veteran's particular cancer, however, is not listed among those for which service connection may be granted on a presumptive basis.  See 38 C.F.R. § 3.309(e).  Service connection may still be warranted on a direct basis if it is shown that the Veteran's disability is directly related to herbicide exposure. Combee, 34 F.3d at 1042.

There are three opinions as to whether the Veteran's tongue cancer is directly related to his in-service herbicide exposure.  The first is a June 2007 letter from Dr. D.E., a VA ear, nose, and throat specialist who is Chief of ENT at a VA facility.  Dr. D.E. acknowledged that the Veteran was a former smoker, but concluded that "it is as likely as not that exposure to Agent Orange was in part responsible for [the Veteran's] development of tongue base squamous cell carcinoma."  

The second opinion is from a March 2012 VA examination.  The examiner there ultimately determined that he could not resolve the issue without resorting to speculation.  In his discussion, however, the examiner noted that cancers in areas directly adjacent to the tongue are subject to the service connection presumption, but the Veteran's cancer is not.  He referred to this distinction as "arbitrary," and stated that the evidence suggests a "proximate linkage" between the Veteran's cancer and his herbicide exposure.  

The final opinion comes from the Veteran's most recent VA examination in July 2014.  That examiner, a VA staff Otolaryngologist, concluded that it is less likely than not that the Veteran's cancer is related to herbicide exposure.  

The Board is confronted with a VA positive opinion (unsupported by sufficient rationale); a VA opinion that cannot resolve the issue without resorting to speculation (though it offers support for the Veteran's argument); and a VA negative opinion (based on disagreement with the rationale provided in the positive opinion).  

The Board concludes that the evidence as to whether the Veteran's tongue cancer and its residuals are related to service is, at least, in equipoise.  In any event, VA has not demonstrated by a preponderance of the evidence that the claim should be denied.  Resolving all reasonable doubt in his favor, tongue cancer is related to the Veteran's in-service herbicide exposure and service connection is warranted.  


ORDER

Entitlement to service connection for status post squamous cell cancer, base of tongue, with right radical neck dissection (tongue cancer) is granted.  


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


